Citation Nr: 9923706	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for sinus polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel






INTRODUCTION

The veteran served on active duty with the United States Air 
Force from November 1973 to November 1993.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 RO rating decision which, in 
pertinent part, denied the veteran's claim seeking service 
connection for sinus polyps.

In May 1997, the Board remanded the veteran's claim for 
additional development, to include a VA examination to 
determine whether or not the veteran currently has sinus 
polyps.


FINDING OF FACT

The veteran's assertion that he has sinus polyps which are 
related to service is not supported by any medical evidence 
that would render the claim for service connection for this 
disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for sinus polyps.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On the veteran's October 1973 examination prior to entrance 
into service, his sinuses were evaluated as normal.  A review 
of the service medical records reveals that the veteran was 
treated on numerous occasions for problems related to his 
sinuses.  A January 1977 outpatient treatment record 
indicates that the veteran was seen for complaints including 
swollen turbinates.  The sinuses were reportedly nontender.  
The assessment was bilateral serous otitis and "rule out" 
sinusitis.  A sinus series was recommended.  The radiographic 
report noted slight thickening of the mucosa in the frontals 
and moderate thickening of the mucosa on the lateral walls 
and floor of the left maxillary.  A March 1978 record 
indicates that the veteran was given medication to relieve 
symptoms involving his sinuses.

Service medical records showed that the veteran's sinus 
problems continued throughout the 1980's.  In August 1981, he 
was treated for complaints of burning headaches.  The 
examiner noted nasal mucosa redness, and no tenderness over 
the sinus area.  The assessment was sinus headache.  An April 
1983 record notes the veteran's report of complaints of some 
kind of lumps growing in the nose, on the left side.  The 
examination revealed moderate mucosal edema, and noted 
nothing else abnormal.  The assessment was rhinitis, 
questionably allergic.  In August 1983, the veteran was 
treated for a chest and head cold.  Complaints reportedly 
included rhinorrhea and swollen nasal mucosa.  The assessment 
was of an upper respiratory illness.  Records from May and 
June 1985 show that the veteran was seen with a history of 
sinus problems and complaints of bleeding upon blowing his 
nose.  The diagnoses included sinusitis.  Sinus congestion 
was again reported in March 1988, and the diagnosis at that 
time included viral syndrome.  On a September 1988 record, it 
was noted that the veteran reported complaints of sinus 
congestion.  The assessment included viral upper respiratory 
illness.

Service medical records from the early 1990's reveal ongoing 
treatment for sinus problems.  A record from April 1991 
indicates that the veteran was seen for complaints of green 
nasal drainage and sinus pressure with headaches.  Upon 
examination, it was noted that the frontal sinuses were 
tender and that the nasal mucosa was boggy.  The assessment 
was probable sinusitis.  On an October 1991 dental health 
questionnaire, the veteran reported a history of sinus 
problems.  In February 1993, he was treated for complaints 
including clogged sinuses.  The clinical assessment at that 
time was otitis media.  Dental records from November 1993 
noted that radiographs revealed a radiopacity in the right 
maxillary sinus.  Reports of sinus history and suspected 
polyp were noted.   

Review of the veteran's periodic medical examination reports 
over the course of his 20 years of service reveals that the 
sinuses were always evaluated as normal.  The veteran did not 
mention a history of sinus problems or polyps on his reports 
of medical history accompanying those examinations until his 
last year of service.  It was not until his April 1993 report 
of medical history that the veteran noted he had a history of 
sinusitis, with occasionally severe infections.  On the 
report of that April 1993 medical examination, prior to 
separation from service later that year, the veteran's 
sinuses were again reported to have been clinically evaluated 
as normal. 

In December 1993, the veteran submitted a claim for service 
connection for various disorders, including sinus polyps.  

Upon VA examination in January 1994, it was noted that the 
veteran had been diagnosed with a sinus problem in 1979.  
Symptoms reportedly had included complaints of drainage and 
discharge from the nose, associated with headaches usually 
four times a year.  The examiner reported that the veteran 
was seen on a regular basis, and that polyps were diagnosed 
in 1991.  Present complaints were noted to include nasal 
polyps and concern about problems with the nose.   Physical 
examination revealed that the external nose was normal, 
without deformity or discharge.  There was no tenderness 
noted on palpation and percussion over the sinuses.  Buccal, 
lingual, and pharyngeal ulcers and lesions were reportedly 
absent.  The diagnoses included sinus polyps, and the veteran 
was sent for X-ray studies.  The January 1994 report of a 
sinus series revealed no evidence of mucosal thickening or 
air fluid level.  The impression was that there was no 
evidence of sinusitis.  

In his July 1994 Notice of Disagreement, the veteran 
indicated that an MRI performed at the VA Medical Center 
(VAMC) in Wilmington, Delaware, had detected sinus polyps.  

With his January 1995 VA Form 9, the veteran submitted a 
statement including a detailed list outlining his long 
history of sinus problems.  With this statement, he also 
submitted reports of MRI's of the head performed at the 
National Naval Medical Center in Bethesda, Maryland, in 
September and October 1991.  Pertinent findings on the 
September 1991 report included mucosal thickening in the 
maxillary sinuses with polypoid mass in the right maxillary 
antrum, which was reported to most likely represent chronic 
inflammatory changes.  Pertinent findings on the October 1991 
examination report included an abnormal soft tissue signal 
demonstrated in the right maxillary sinus, consistent with 
mucus retention cyst or polyp and mucosal thickening 
demonstrated in the right nasal region.

In May 1997, the Board remanded the issue of entitlement to 
service connection for sinus polyps for additional 
development.  Specifically, the Board requested that attempts 
be made to obtain any additional pertinent medical records, 
and that the veteran be given a new VA examination to 
determine whether he has sinus polyps. 

On VA examination in September 1997, it was noted that the 
veteran had a history of nasal polyps found on X-rays.  The 
examiner reported that the veteran otherwise denied symptoms 
of nasal or sinus problems.  No allergies and no sinus or 
nasal surgeries were noted.  On examination with the nasal 
endoscope, the findings were reported to include a deviated 
septum and minimally swollen nasal mucosa that responded well 
to decongestant.  The examiner reported that the veteran's 
sinus cavities were clear, that there were no polyps found, 
and that there was no evidence of acute infection.  The 
clinical assessment was of allergic rhinitis, with no nasal 
polyps found.  

II.  Analysis

Regarding the veteran's appeal concerning service connection 
for sinus polyps, the threshold question to be answered is 
whether he has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc).  "Although the claim 
need not be conclusive, the statute [38 U.S.C.A. § 5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In the instant case, the veteran contends that he has sinus 
polyps that began during service.  While the service medical 
records show that the veteran had treatment for complaints of 
problems involving the sinuses on various occasions during 
his 20 years of service, they do not contain any indication 
that there was ever a confirmed diagnosis of sinus polyps.  
Review of the service medical records reveals that inservice 
diagnoses included:  thickening of the mucosa (January 1977); 
sinus headache (August 1981); rhinitis, questionably allergic 
(April 1983); upper respiratory illness (August 1983); 
sinusitis (May and June 1985); viral congestion (March 1988); 
viral upper respiratory illness (September 1988); probable 
sinusitis (April 1991); otitis media (February 1993); and 
suspected polyp (November 1993).  

Evidence added to the file since his retirement from service 
also fails to show that the veteran actually has sinus 
polyps.  The 1991 records submitted by the veteran from the 
National Naval Medical Center include MRI evidence of mucosal 
thickening, a polypoid mass in the maxillary antrum, and an 
abnormal tissue signal in the maxillary sinus consistent with 
a cyst or polyp.  While these records may be suggestive of 
polyps, they are in actuality far from definitive.  

Turning to the January 1994 VA examination report, the Board 
notes that the VA physician writing the report relied largely 
upon a history provided by the veteran when he stated that 
sinus polyps were diagnosed in 1991.  As noted above, while 
the 1991 evidence was consistent with polyps, it did not show 
a true diagnosis of sinus polyps.  On physical examination, 
the VA examiner did not find any polyps, and similarly, 
polyps were not shown on the January 1994 VA X-rays.  In 
spite of the lack of clinical findings during his own 
investigation, the VA physician diagnosed nose polyps, based 
apparently only on the veteran's history.  The Court has held 
that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence as 
is required to make the claim well grounded.  See LeShore v. 
Brown, 8 Vet.App. 405 (1995). 

In an effort to determine whether the veteran actually has 
sinus polyps, the Board, in May 1997, remanded the matter for 
another examination.  On VA examination in September 1997, 
the physician performed his examination with a nasal 
endoscope.  In his report, the examiner specifically 
indicated that, although there were mildly swollen nasal 
mucosa, the veteran's sinus cavities were clear, and that 
there were no polyps found.

Since the veteran entered service in 1973, there has never 
been any medical evidence associated with the claims file 
that clearly shows the veteran had sinus polyps.  In 
addition, there has never been any medical evidence 
associated with the claims file to support a determination 
that the veteran has sinus polyps at this time.  In fact, as 
noted above, the most recent examination performed found no 
polyps.  In cases such as this, where a medical diagnosis and 
competent medical evidence of causation are essential, the 
veteran's lay statements alone are not sufficient to 
establish a well-grounded claim for service connection.  See 
Espiritu, supra.  The veteran's statements have been 
considered, but as previously noted, he is not competent to 
testify as to medical diagnosis or causation.

Without competent medical evidence indicating a current 
diagnosis of sinus polyps, and a nexus between the current 
polyps and service, the veteran has failed to satisfy the 
requirements for a well-grounded claim for this disability, 
as set out in the judicial precedent in Caluza, supra, and as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  In view of 
this, there is no duty to assist the veteran further in the 
development of this claim, and the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993), Grivois v. Brown, 6 Vet.App. 136 (1994).  Since a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
claim for service connection for sinus polyps must be denied.

The Board does not doubt the sincerity of the veteran's 
belief that his sinus problems are due to sinus polyps that 
had their inception in service.  Competent opinions regarding 
questions of medical diagnosis or causation, however, require 
medical expertise.   The veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit, supra.


ORDER

Service connection for sinus polyps is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

